       Case 2:20-cv-02121-KHV-TJJ Document 43 Filed 09/24/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

CONSUELO E. KELLY-LEPPERT,                    )
                                              )
                         Plaintiff,           )
                                              )
v.                                            )
                                              )       Case No: 20-cv-2121-KHV-TJJ
                                              )
MONSANTO/BAYER CORP.,                         )
                                              )
                         Defendant.           )

                                             ORDER

       On September 24, 2020, the undersigned Magistrate Judge conducted a telephone status

conference with the parties. Plaintiff Consuelo Kelly-Lepper appeared pro se. Defendant

appeared through counsel, Patrick Fanning and Eric G. Lasker.

       After hearing from Plaintiff and defense counsel, the undersigned Magistrate Judge made

the following rulings:

       1.      Plaintiff’s motion to amend her complaint (ECF No. 39) is denied without

               prejudice for failure to comply with the local rule, D. Kan. Rule 15.1(a)(2),

               which requires that the proposed amended complaint be attached to the motion

               seeking leave to file the amended complaint. The court discussed with Plaintiff

               the need to comply with the requirements of the local rules if she decides to file

               another motion.

       2.      All discovery, pretrial proceedings, and Fed. R. Civ. P. 26(a) requirements,

               including Rule 26(a)(1) initial disclosures, are stayed until the District Judge rules

               on Defendant’s pending motion to dismiss (ECF No. 23), except for any filing of,

               and briefing related to, a motion for leave to file an amended complaint, and any

               motions and briefing related to the pending motion to dismiss.
Case 2:20-cv-02121-KHV-TJJ Document 43 Filed 09/24/20 Page 2 of 2




3.     If Defendant’s motion to dismiss is denied or any of Plaintiff’s claims remain in

       the case after a ruling on the motion to dismiss, counsel for Defendant shall,

       within ten (10) days of the ruling on Defendant’s motion to dismiss, email the

       chambers of the undersigned Magistrate judge to schedule a telephone status or

       scheduling conference.

IT IS SO ORDERED.

Dated September 24, 2020, at Kansas City, Kansas.




                                                          Teresa J. James
                                                          U. S. Magistrate Judge




                                        2
